 1   Daniel Alberstone (SBN 105275)                  Melinda L. Haag (SBN 132612)
     dalberstone@baronbudd.com                       mhaag@orrick.com
 2   Roland Tellis (SBN 186269)                      Randall S. Luskey (SBN 240915)
 3   rtellis@baronbudd.com                           rluskey@orrick.com
     Mark Pifko (SBN 228412)                         Jennifer C. Lee (SBN 268021)
 4   mpifko@baronbudd.com                            jclee@orrick.com
     Peter Klausner (SBN 271902)                     ORRICK, HERRINGTON & SUTCLIFFE
 5   pklausner@baronbudd.com                         405 Howard Street
     BARON & BUDD, P.C.                              San Francisco, CA 94105-2669
 6   15910 Ventura Boulevard, Suite 1600             Telephone: (415) 773-5700
 7   Encino, CA 91436                                Facsimile: (415) 773-5759
     Telephone: (818) 839-2333
 8   Facsimile: (818) 986-9698                       Additional Counsel Identified Below

 9                                                   Attorneys for Defendants
                                                     OCWEN FINANCIAL CORPORATION
10
                                                     and OCWEN LOAN SERVICING, LLC
11   Additional Counsel Identified Below
     Attorneys for Plaintiff
12   DAVID WEINER, individually, and on
13   behalf of other members of the general
     public similarly situated
14
                                 UNITED STATES DISTRICT COURT
15
                               EASTERN DISTRICT OF CALIFORNIA
16
      DAVID WEINER, individually, and on behalf    No. 2:14-cv-02597-MCE-DB
17    of other members of the public similarly
      situated,
18
                           Plaintiff,              CLASS ACTION
19

20                                                 STIPULATION AND AMENDED
                    vs.                            PROTECTIVE ORDER
21
      OCWEN FINANCIAL
22    CORPORATION, a Florida corporation
      and OCWEN LOAN SERVICING,
23    LLC, a Delaware limited liability company,

24                         Defendants.
25

26

27

28                                                               AMENDED PROTECTIVE ORDER
 1          WHEREAS it is anticipated that among the documents which may be produced in

 2   connection with the potential litigation of this matter will be information that is protected from

 3   disclosure by the privacy rights that attach to trade secrets, and/or information otherwise properly

 4   regarded by one or more of the parties as private, sensitive, proprietary, financial, and/or

 5   confidential;

 6          IT IS THEREFORE STIPULATED, AGREED, AND JOINTLY REQUESTED by

 7   Plaintiff David Weiner (“Plaintiff”) and Defendants Ocwen Financial Corporation and Ocwen

 8   Loan Servicing, LLC (“Defendants”) (collectively, the “Parties”), by and through their respective

 9   counsel, that a protective order should be entered according to the following terms and

10   provisions:

11                                             DEFINITIONS

12          1.       “Challenging Party” means a Party that challenges the designation of information

13   or items under this Order.

14          2.       “Confidential Information” means information (i) which is produced to a Party to

15   the Matter pursuant to any discovery method allowed under statute, rule, or case law; and (ii)

16   which is designated as confidential pursuant to this Protective Order. Confidential Information

17   shall include information that the Designating Party reasonably and in good faith believes

18   contains confidential, proprietary, and/or private personal information subject to protection under

19   Fed. R. Civ. P. 26(c) and 15 U.S.C. § 6802, including, without limitation, business secrets, trade

20   secrets, confidential and/or proprietary business records information, competitively or technically

21   sensitive information, personal financial information, account information, social security

22   numbers or other nonpublic personally identifiable information. Confidential Information also

23   includes (i) any information copied or extracted from information designated Confidential; (ii) all

24   copies, excerpts, summaries, or compilations of Confidential Information; and (iii) any testimony,

25   conversations, or presentations by the Parties or their counsel that might reveal Confidential

26   Information. Confidential Information shall not include any information (i) which is in the

27

28                                                   2                    AMENDED PROTECTIVE ORDER
 1   possession of the Receiving Party (as defined below), provided that the source of the information

 2   was not bound by a contractual, legal or fiduciary obligation of confidentiality, or which is

 3   publicly known or available prior to its production through discovery in the Matter; or (ii) which

 4   the Receiving Party obtains from a source other than the Producing Party (as defined below),

 5   provided that the source of the information was not bound by a contractual, legal or fiduciary

 6   obligation of confidentiality, or otherwise becomes publicly available, without any violation of

 7   this Protective Order by the Receiving Party.

 8          3.       “Confidential – Attorney’s Eyes Only” means extremely sensitive information the

 9   disclosure of which would create a substantial risk of serious harm to the competitive position of

10   the producing party that could not be avoided by less restrictive means, including, but not limited

11   to extremely sensitive marketing, financial, sales, research and development, or technical data or

12   information; commercially sensitive competitive information; information relating to future

13   business/strategic plans, sales, and financial projections; trade secret, or other confidential

14   research and development information; and commercial agreements, settlement agreements, or

15   settlement communications which in good faith are likely to cause harm to the competitive

16   position of the producing party. This designation shall be made by branding the document with

17   the words “Confidential – Attorney’s Eyes Only.” In the event a party produces information

18   electronically or in native format, this designation shall be made by designating the delivery

19   device (thumb drive, CD, etc.) as “Confidential - Attorney’s Eyes Only.”

20          4.      “Counsel” (without qualifier) means Outside Counsel of Record and House

21   Counsel (as well as their support staff).

22          5.      “Designating Party” means a Party or Non-Party that designates information or

23   items that it produces in disclosures or in responses to discovery as “Confidential” or

24   “Confidential – Attorney’s Eyes Only”.

25          6.      “Disclosure” or “Discovery Material” means all items of information, regardless of

26   the medium or manner in which it is generated, stored, or maintained (including, among other

27

28                                                    3                    AMENDED PROTECTIVE ORDER
 1   things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

 2   or responses to discovery in this Matter.

 3              7.    “Expert” means a person with specialized knowledge or experience in a matter

 4   pertinent to the litigation of this Matter who has been retained by a Party or its counsel to serve as

 5   an expert witness or as a consultant in this Matter.

 6              8.    “House Counsel” means attorneys who are employees of a Party to this action.

 7   House Counsel does not include Outside Counsel of Record or any other outside counsel.

 8              9.    “Matter” means David Weiner et al. v. Ocwen Financial Corporation et al.,

 9   currently pending in the Eastern District of California, Case 2:14-cv-02597-MCE-DAD.

10              10.   “Non-Party” means any natural person, partnership, corporation, association, or

11   other legal entity not named as a Party to this Matter.

12              11.   “Outside Counsel of Record” means attorneys who are not employees of a Party to

13   this Matter but are retained to represent or advise a Party to this Matter and have appeared in this

14   Matter on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

15   that Party, or contract or temporary attorneys who have been retained, through an agency or

16   directly, by a law firm which has appeared on behalf of a Party to this Matter.

17              12.   “Party” means any Party to this Matter, including all of its officers, directors,

18   employees, consultants, retained experts, and Outside Counsel of Record (and their support

19   staffs).

20              13.   “Producing Party” means a Party or Non-Party that produces Disclosure or

21   Discovery Material in this Matter.

22              14.   “Professional Vendors” means persons or entities that provide litigation support

23   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

24   organizing, storing, or retrieving data in any form or medium) and their employees and

25   subcontractors.

26

27

28                                                     4                   AMENDED PROTECTIVE ORDER
 1            15.   “Protected Material” means any Disclosure or Discovery Material that is

 2   designated as Confidential or “Confidential – Attorney’s Eyes Only”.

 3            16.   “Receiving Party” means a Party that receives Disclosure or Discovery Material

 4   from a Producing Party.

 5            17.   “Requesting Party” means a Party that requests Disclosure of Discovery Material.

 6                                                   SCOPE

 7            18.   The protections conferred by this Stipulation and Order cover not only Protected

 8   Material (as defined above), but also (1) any information copied or extracted from Protected

 9   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

10   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

11   Material. Any use of Protected Material at trial shall be governed by a separate agreement or

12   order.

13                                              DURATION

14            19.   Even after final disposition of this Matter, the confidentiality obligations imposed

15   by this Protective Order shall remain in effect until a Designating Party agrees otherwise in

16   writing or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

17   dismissal of all claims and defenses in this Matter, with or without prejudice; and (2) final

18   judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

19   reviews of this Matter, including the time limits for filing any motions or applications for

20   extension of time pursuant to applicable law.

21                             DESIGNATING PROTECTED MATERIAL

22            20.   A Producing Party may designate as “Confidential” those materials, whether in

23   written, oral, electronic, graphic, audiovisual, or any other form, which that Party in good faith

24   believes contain Confidential Information or information that qualifies as “Confidential –

25   Attorney’s Eyes Only”.

26

27

28                                                   5                   AMENDED PROTECTIVE ORDER
 1          21.     A Producing Party may designate materials produced or exchanged during

 2   discovery as “Confidential” or “Confidential – Attorney’s Eyes Only” by:

 3                  (a)     for information in documentary form (e.g., paper or electronic documents,

 4   but excluding transcripts or other pretrial or trial proceedings), legibly marking the legend

 5   “Confidential” or “Confidential – Attorney’s Eyes Only” on each page of such materials. A Party

 6   or Non-Party who makes original documents or materials available for inspection need not

 7   designate them for protection until after the inspecting Party has indicated which material it

 8   would like copied and produced. During the inspection and before the designation, all of the

 9   material made available for inspection shall be deemed “Confidential.” After the inspecting Party

10   has identified the documents it wants copied and produced, the Producing Party must determine

11   which documents, or portions thereof, qualify for protection under this Protective Order. Then,

12   before producing the specified documents, the Producing Party must affix “Confidential” or

13   “Confidential – Attorney’s Eyes Only” legend to each page that contains Protected Material.

14                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

15   the Designating Party identifying all protected testimony, within 15 days of receipt of a transcript

16   of the deposition, hearing, or other proceeding.

17                  (c)     for Protected Material not reduced to hard copy, tangible, or physical form

18   or that cannot be conveniently designated pursuant to this paragraph, informing the Receiving

19   Party of the designation in writing, and/or in the load file or other similar database, table, or chart

20   accompanying said production. To the extent the Receiving Party subsequently generates any

21   permitted copies of this information, whether electronic or hard copy, it shall ensure that all such

22   copies are clearly designated with the appropriate confidentiality designations.

23                  (d)     for information produced in some form other than documentary and for any

24   other tangible items, the Producing Party affixing in a prominent place on the exterior of the

25   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

26   or “Confidential – Attorney’s Eyes Only”. If only a portion or portions of the information or item

27

28                                                    6                    AMENDED PROTECTIVE ORDER
 1   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

 2   portion(s).

 3          22.     If a Party wishes to designate information or items produced by other Parties or

 4   non-parties under this Protective Order, the Party must, within a reasonable time of receiving

 5   such information or items, notify all other Parties in writing of the designation and describe the

 6   information or items at issue (e.g., by Bates number). All other Parties shall then apply the

 7   appropriate legend to the information or items.

 8          23.     The inadvertent or unintentional disclosure by the Producing Party of Confidential

 9   Information, regardless of whether the information was so designated at the time of disclosure,

10   shall not be deemed a waiver in whole or in part of a Designating Party’s claim of confidentiality,

11   either as to the specific information disclosed or as to any other information relating thereto on

12   the same or related subject matter. Any such inadvertently or unintentionally disclosed

13   Confidential Information not designated as such shall be so designated by giving written notice to

14   all Parties, as soon as reasonably possible after the Producing Party becomes aware of the

15   inadvertent or unintentional disclosures. Upon such notice, and receipt of substitute copies

16   bearing the appropriate confidentiality legend, the Receiving Party shall return said documents

17   and things and not retain copies thereof, and shall thereafter treat information contained in said

18   documents and any summaries and notes thereof as Confidential Information.

19                     CHALLENGING CONFIDENTIALITY DESIGNATIONS

20          24.     Any Party may challenge a designation of confidentiality at any time. Unless a

21   prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

22   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or

23   delay of the litigation of this Matter, a Party does not waive its right to challenge a confidentiality

24   designation by electing not to mount a challenge promptly after the original designation is

25   disclosed.

26

27

28                                                    7                    AMENDED PROTECTIVE ORDER
 1          25.     The Challenging Party shall initiate the dispute resolution process by providing

 2   written notice of each designation it is challenging and describing the basis for each challenge.

 3   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that

 4   the challenge to confidentiality is being made in accordance with this specific paragraph of the

 5   Protective Order. The Parties shall attempt to resolve each challenge in good faith and must

 6   begin the process by conferring directly (in voice-to-voice dialogue; other forms of

 7   communication are not sufficient) within 14 days of the date of service of the written notice

 8   describing the basis for the challenge. In conferring, the Challenging Party must explain the basis

 9   for its belief that the confidentiality designation was not proper and must give the Designating

10   Party an opportunity to review the designated material, to reconsider the circumstances, and, if no

11   change in designation is offered, to explain the basis for the chosen designation. A Challenging

12   Party may proceed to the next stage of the challenge process only if it has engaged in this meet-

13   and-confer process first or establishes that the Designating Party is unwilling to participate in the

14   meet-and-confer process in a timely manner.

15          26.     If the Parties cannot resolve a challenge without court intervention, the

16   Challenging Party may submit the matter to the Court by filing a notice of motion accompanied

17   by a “Joint Statement re Discovery Disagreement,” as provided in Local Rule 251. Each such

18   motion must be accompanied by a competent declaration affirming that the movant has complied

19   with the meet-and-confer requirements imposed in the preceding paragraph. The burden of

20   persuasion in any such challenge proceeding shall be on the Designating Party.

21          Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

22   unnecessary expenses and burdens on other parties), may expose the Challenging Party to

23   sanctions. All Parties shall continue to afford the material in question the level of protection to

24   which it is entitled under the Producing Party’s designation until the court rules on the challenge.

25                  ACCESS TO AND USE OF CONFIDENTIAL INFORMATION

26

27

28                                                   8                    AMENDED PROTECTIVE ORDER
 1          27.     The Receiving Party shall use Confidential Information solely for the purposes of

 2   prosecuting, defending, or attempting to settle this Matter. Such Confidential Information may be

 3   disclosed only to the categories of persons and under the conditions described in this Protective

 4   Order. When the litigation of this Matter has been terminated, a Receiving Party must comply

 5   with the provisions of paragraph 37 below (FINAL DISPOSITION).

 6          Confidential Information must be stored and maintained by a Receiving Party at a location

 7   and in a secure manner that ensure the access is limited to the persons authorized under this

 8   Protective Order.

 9          28.     Unless otherwise ordered by the court or permitted in writing by the Designating

10   Party, a Receiving Party may disclose any information or item designated “CONFIDENTIAL”

11   only to:

12                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

13   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

14   information for the litigation of this Matter and who have signed the “Acknowledgment and

15   Agreement to Be Bound” that is attached hereto as Exhibit 1;

16                  (b)    the officers, directors, and employees (including House Counsel) of the

17   Receiving Party to whom disclosure is reasonably necessary for the litigation of this Matter and

18   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit 1);

19                  (c)    Experts (as defined in this Protective Order) of the Receiving Party to

20   whom disclosure is reasonably necessary for this the litigation of this Matter and who have signed

21   the “Acknowledgment and Agreement to Be Bound” (Exhibit 1);

22                  (d)    the court and its personnel;

23                  (e)    court reporters and their staff, professional jury or trial consultants, mock

24   jurors, and Professional Vendors to whom disclosure is reasonably necessary for the litigation of

25   this Matter and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

26   1);

27

28                                                  9                    AMENDED PROTECTIVE ORDER
 1                  (f)     during their depositions, witnesses in the action to whom disclosure is

 2   reasonably necessary. Pages of transcribed deposition testimony or exhibits to depositions that

 3   reveal Protected Material must be separately bound by the court reporter and may not be

 4   disclosed to anyone except as permitted under this Protective Order;

 5                  (g)     the author or recipient of a document containing the information or a

 6   custodian or other person who otherwise possessed or knew the information.

 7           29.    Unless otherwise ordered by the court or permitted in writing by the Designating

 8   Party, a Receiving Party may disclose any information or item designated “Confidential –

 9   Attorney’s Eyes Only” information only to the persons described in Paragraphs 28(a), (c), (d), (e),

10   (f) and (g).

11           30.    Any person making, or causing to be made, copies of any Confidential Information

12   shall make certain that each copy bears the legend “Confidential” or “Confidential – Attorney’s

13   Eyes Only” on each page.

14      CONFIDENTIAL INFORMATION SUBPOENAED OR ORDERED PRODUCED IN

15                                         OTHER LITIGATION

16           31.    If a Party is served with a subpoena or a court order issued in other litigation that

17   compels disclosure of any information or items designated in this action as “CONFIDENTIAL”

18   or “Confidential – Attorney’s Eyes Only” that Party must:

19                  (a)     promptly notify in writing the Designating Party. Such notification shall

20   include a copy of the subpoena or court order;

21                  (b)     promptly notify in writing the Party who caused the subpoena or order to

22   issue in the other litigation that some or all of the material covered by the subpoena or order is

23   subject to this Protective Order. Such notification shall include a copy of this Protective Order;

24   and

25                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

26   the Designating Party whose Confidential Information may be affected.

27

28                                                  10                    AMENDED PROTECTIVE ORDER
 1            32.     If the Designating Party timely seeks a protective order, the Party served with the

 2   subpoena or court order shall not produce any information designated in this action as

 3   “CONFIDENTIAL” or “Confidential – Attorney’s Eyes Only” before a determination by the

 4   court from which the subpoena or order issued, unless the Party has obtained the Designating

 5   Party’s permission. The Designating Party shall bear the burden and expense of seeking

 6   protection in that court of its confidential material—and nothing in these provisions should be

 7   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

 8   directive from another court.

 9   A NON-PARTY’S CONFIDENTIAL INFORMATION SOUGHT TO BE PRODUCED IN

10                                              THIS MATTER

11            33.     The terms of this Order are applicable to information produced by a Non-Party, or

12   belonging to a Non-Party and produced by a Party, and designated as “Confidential” or

13   “Confidential – Attorney’s Eyes Only”. Such information is protected by the remedies and relief

14   provided by this Protective Order. Nothing in these provisions should be construed as prohibiting

15   a Non-Party from seeking additional protections.

16            34.     In the event that a Party is required, by a valid discovery request, to produce a

17   Non-Party’s Confidential Information in its possession, and the Party is subject to an agreement

18   with the Non-Party not to produce the Non-Party’s Confidential Information, then the Producing

19   Party shall:

20                    (a)    promptly notify in writing the Requesting Party and the Non-Party that

21   some or all of the information requested is subject to a confidentiality agreement with a Non-

22   Party;

23                    (b)    promptly provide the Non-Party with a copy of the Protective Order in this

24   Matter, the relevant discovery request(s), and a reasonably specific description of the information

25   requested; and

26                    (c)    make the information requested available for inspection by the Non-Party.

27

28                                                    11                   AMENDED PROTECTIVE ORDER
 1          35.       If the Non-Party fails to object or seek a protective order from this court

 2   preventing production of the information requested within 14 days of receiving the notice and

 3   accompanying information, the Producing Party may produce the Non-Party’s Confidential

 4   Information responsive to the discovery request. The Producing Party will designate such

 5   information as Confidential under this Order. If the Non-Party timely seeks a protective order

 6   preventing production, the Producing Party shall not produce any information in its possession or

 7   control that is subject to the confidentiality agreement with the Non-Party before a determination

 8   by the court.

 9                   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10          36.       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

11   Confidential Information to any person or in any circumstance not authorized under this

12   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

13   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

14   the Confidential Information, (c) inform the person or persons to whom unauthorized disclosures

15   were made of all the terms of this Order, and (d) request such person or persons to execute the

16   attached Exhibit 1.

17     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

18                                                MATERIAL

19          37.       When a Producing Party gives notice to Receiving Parties that certain

20   inadvertently produced material is subject to a claim of privilege or other protection, the

21   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

22   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

23   an e-discovery order that provides for production without prior privilege review. Pursuant to

24   Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement on the effect

25   of disclosure of a communication or information covered by the attorney-client privilege or work

26

27

28                                                    12                   AMENDED PROTECTIVE ORDER
 1   product protection, the parties may incorporate their agreement in the Protective Order submitted

 2   to the court.

 3                                         FINAL DISPOSITION

 4           38.     Within 60 days after the final disposition of this Matter, as defined in paragraph

 5   18, each Receiving Party must, at its election, either return all Protected Material to the Producing

 6   Party or destroy such material. As used in this subdivision, “all Protected Material” includes all

 7   copies, abstracts, compilations, summaries, and any other format reproducing or capturing any of

 8   the Protected Material. Whether the Protected Material is returned or destroyed, the Receiving

 9   Party must submit a written certification to the Producing Party (and, if not the same person or

10   entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category, where

11   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

12   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

13   format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

14   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

15   and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

16   reports, attorney work product, and consultant and expert work product, even if such materials

17   contain Protected Material. Any such archival copies that contain or constitute Protected Material

18   remain subject to this Protective Order as set forth in paragraph 18 (DURATION).

19                                          MISCELLANEOUS

20           39.     Nothing in this Protective Order abridges the right of any person to seek its

21   modification by the court in the future.

22           40.     By stipulating to the entry of this Protective Order, no Party waives any right it

23   otherwise would have to object to disclosing or producing any information or item on any ground

24   not addressed in this Protective Order.

25   Similarly, no Party waives any right to object on any ground to use in evidence of any of the

26   material covered by this Protective Order.

27

28                                                   13                   AMENDED PROTECTIVE ORDER
 1          41.     Without written permission from the Designating Party or a court order secured

 2   after appropriate notice to all interested persons, a Party may not file in the public record in this

 3   action any Confidential Information. All transcripts, depositions, exhibits, and other documents

 4   and things filed or received with the court containing Confidential Information, or any pleading

 5   purporting to reproduce or paraphrase such information, shall be filed in compliance with Civil

 6   Local Rule 141, in sealed envelopes or other appropriate sealed containers on which shall be

 7   endorsed the caption of the Matter, with a description of the contents of such sealed envelope or

 8   container, and the legend “Confidential” or “Confidential – Attorney’s Eyes Only”. Any Party

 9   submitting any Confidential Information to the court shall request that the court maintain such

10   Confidential Information under seal; provided, however, that the Designating Party shall bear the

11   burden of defending such designation if challenged. If a Receiving Party’s request to file

12   Confidential Information under seal is denied by the court, then the Receiving Party may file the

13   information in the public record unless otherwise instructed by the court.

14          42.     The Parties agree that they shall be bound by this Stipulation upon signing by

15   counsel and shall protect any and all Confidential Information and Protected Material as provided

16   herein even if this Stipulation is not approved by the court. In the event that the court denies

17   approval of this Stipulation as submitted, any Party receiving Confidential Information and

18   Protected Material shall within thirty (30) days, at the election of the Receiving Party, either

19   destroy or return all Confidential Information and Protected Material to the Producing Party as

20   provided in Paragraph 33 herein and shall confirm in writing that the materials that have been

21   returned or destroyed constitute all the Confidential Information, including copies thereof, in that

22   Party’s possession, custody or control.

23          43.     By stipulating to the entry of this Protective Order, Plaintiff does not concede that

24   there exist any trade secrets or confidential materials at issue which were not equally available to,

25   and freely shared between, Defendants and Altisource Solutions, Inc. (and its affiliated

26   entities). Plaintiff reserves the right to allege (Defendants and Altisource Solutions, Inc. dispute

27

28                                                   14                    AMENDED PROTECTIVE ORDER
 1   this allegation) that the common ownership and management structure of Defendants and

 2   Altisource Solutions, Inc. (and its affiliated entities) and resulting conflicts-of-interest allowed for

 3   the free exchange of information and documents between the two in a less-than-arm’s-length

 4   manner. Thus, by stipulating to the entry of this Protective Order, Plaintiff also reserves his right

 5   to challenge the classification and designation of information and/or documents as

 6   “CONFIDENTIAL” and “Confidential – Attorney’s Eyes Only” on the basis that they are not in-

 7   fact confidential or protectable trade secrets due to the allegation (Defendants and Altisource

 8   Solutions, Inc. dispute this allegation) of a less-than-arm’s-length relationship between

 9   Defendants and Altisource Solutions, Inc. (and its affiliated entities), and only so stipulates to the

10   terms of this Protective Order to avoid any conflicts regarding the initial production of

11   information and/or documents.

12

13          IT IS SO STIPULATED.

14   Dated: April 22, 2019                          BARON & BUDD, P.C.
15
                                                    By:      /s/ Peter Klausner
16                                                           Peter Klausner
17                                                  Daniel Alberstone (SBN 105275)
18                                                  dalberstone@baronbudd.com
                                                    Roland Tellis (SBN 186269)
19                                                  rtellis@baronbudd.com
                                                    Mark Pifko (SBN 228412)
20                                                  mpifko@baronbudd.com
                                                    Peter Klausner (SBN 271902)
21                                                  pklausner@baronbudd.com
22                                                  Baron & Budd, P.C.
                                                    15910 Ventura Boulevard, Suite 1600
23                                                  Encino, California 91436
                                                    Telephone: (818) 839-2333
24                                                  Facsimile: (818) 986-9698
25                                                  Attorneys for Plaintiff DAVID
26                                                  WEINER, individually, and on behalf of other
                                                    members of the public similarly situated
27

28                                                   15                    AMENDED PROTECTIVE ORDER
 1   Dated: April 22, 2019                          ORRICK, HERRINGTON & SUTCLIFFE LLP
 2
                                                    By:      /s/ Jennifer C. Lee
 3                                                  Melinda L. Haag (SBN 132612)
                                                    mhaag@orrick.com
 4                                                  Randall S. Luskey (SBN 240915)
                                                    rluskey@orrick.com
 5
                                                    Jennifer C. Lee (SBN 268021)
 6                                                  jclee@orrick.com
                                                    ORRICK, HERRINGTON & SUTCLIFFE LL
 7                                                  405 Howard Street
                                                    San Francisco, CA 94105-2669
 8                                                  Telephone: (415) 773-5700
                                                    Facsimile: (415) 773-5759
 9

10                                                  Richard A. Jacobsen (SBN 428182 (pro hac)
                                                    rjacobsen@orrick.com
11                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                    51 West 52nd Street
12                                                  New York, NY 10019-6142
                                                    Telephone: (212) 506-5000
13
                                                    Facsimile: (212) 506-5151
14
                                                    Attorneys for Defendants
15                                                  OCWEN FINANCIAL
                                                    CORPORATION and OCWEN LOAN
16                                                  SERVICING, LLC
17                                                  ORDER
18          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
19          IT IS FURTHER ORDERED THAT:
20          1. Requests to seal documents shall be made by motion before the same judge who will
21   decide the matter related to that request to seal.
22          2. The designation of documents (including transcripts of testimony) as confidential
23   pursuant to this order does not automatically entitle the parties to file such a document with the
24   court under seal. Parties are advised that any request to seal documents in this district is governed
25   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
26   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
27

28                                                   16                  AMENDED PROTECTIVE ORDER
 1   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

 2   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

 3   the requested duration, the identity, by name or category, of persons to be permitted access to the

 4   document, and all relevant information.” L.R. 141(b).

 5          3. A request to seal material must normally meet the high threshold of showing that

 6   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

 7   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

 8   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

 9   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

10          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

11   certain documents, at any court hearing or trial – such determinations will only be made by the

12   court at the hearing or trial, or upon an appropriate motion.

13          5. With respect to motions regarding any disputes concerning this protective order which

14   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

15   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

16   parte basis or on shortened time.

17          6. The parties may not modify the terms of this Protective Order without the court’s

18   approval. If the parties agree to a potential modification, they shall submit a stipulation and

19   proposed order for the court’s consideration.

20          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

21   of the terms of this Protective Order after the action is terminated.

22          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

23   hereby DISAPPROVED.

24   DATED: April 24, 2019                                 /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28                                                   17                      AMENDED PROTECTIVE ORDER
 1                                              EXHIBIT 1

 2                            David Weiner v. Ocwen Financial Corp., et al.

 3                                     Eastern District of California

 4                                  Case No. 2:14-cv-02597-MCE-DB

 5                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 6          I, _____________________________________________________, declare that my

 7   address is

 8   ___________________________________________________________________________.

 9   My current employer is __________________ and my occupation is ____________________.

10          1.      I have received a copy of the Stipulated Protective Order that was issued by the

11   United States District Court for the Eastern District of California on _________________ in the

12   above-captioned action. I have carefully read and understand the provisions of the Stipulated

13   Protective Order.

14          I will comply with and be bound by all of the provisions of the Stipulated Protective

15   Order, and I understand and acknowledge that failure to so comply could expose me to sanctions

16   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

17   manner any information or item that is subject to this Stipulated Protected Order to any person or

18   entity except in strict compliance with the provisions of this Stipulated Protected Order.

19          Promptly upon termination of this action, I will return any CONFIDENTIAL or

20   “Confidential – Attorney’s Eyes Only” materials that may come into my possession to the outside

21   attorneys representing my employer or the attorneys who furnished those documents to me.

22          I hereby submit to the jurisdiction of the United States District Court for the Eastern

23   District of California for the purpose of enforcement of the Stipulated Protective Order in this

24   action, even if such enforcement proceedings occur after termination of this action.

25          I hereby appoint ________________________________ [print or type full name] of

26   ______________________________________________________________________________

27

28                                                                                  PROTECTIVE ORDER
 1   ____________________ [print or type full address and telephone number] as my California agent

 2   for service of process in connection with this action or any proceedings related to enforcement of

 3   this Stipulated Protective Order.

 4
            I declare under penalty of perjury that the foregoing is true and correct.
 5

 6

 7    Dated:                                            Signature:
 8

 9                                                      Print Name:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 3                                PROTECTIVE ORDER
